tax exempt and government entities - division department of thetreasury q9 internal_revenue_service washington d c aug - ge tep ra ts uniform issue list - legend decedent a custodian c amount d state f court g date m date n date p date q ira x dear this is in response to your request for a private_letter_ruling submitted by your authorized representative found in correspondence dated date concerning the proper treatment of a distribution from decedent a’s individual_retirement_account ira ira x under sec_408 of the internal_revenue_code the code correspondence dated date supplemented the request page your authorized representative has submitted the following facts and representations in support of your ruling_request decedent a was born on date m and died on date n while a resident of state f after attaining age your date of birth is date p you were married to decedent a at the time of his death decedent a died testate at the time of his death decedent a maintained an individual_retirement_account ira ira x with custodian c the beneficiary designation on file with custodian c listed the estate of decedent a as the beneficiary as of the date of the death of decedent a the value of ira x was amount d by decree dated date q the last will and testament of decedent a was admitted to probate by court g and you were appointed as the sole executrix of the estate of decedent a under articles third and fourth of his will all of decedent a’s tangible and personal_property and his interest in a personal_residence are left to you his surviving_spouse under article fifth of the will substantial cash bequests are left to family members and certain charities you represent that the estate has sufficient assets to pay all of the cash bequests as well as any death taxes administrative expenses and debts of-decedent a without using the assets in ira x under article sixth of the will the residue of the estate is left solely to you outright and absolutely pursuant to article eleventh paragraph you as fiduciary have the power to make non pro-rata and in-kind distributions you as the sole executor of decedents a’s estate intend to allocate all of decedent a's interest in ira x to his residuary_estate and therefore to yourself as the sole residuary beneficiary as executrix of the estate and in accordance with instructions from yourself as the sole residuary beneficiary you intend to then cause the ira x account balance to be transferred to an ira set up and maintained in your name for your sole benefit such transfer will be effected by redesignating ira x as an ira set up and maintained in your name based on the above facts and representations you through your authorized representative request the following rulings that you as the surviving_spouse are be the distributee of ira x and the individual for whose benefit the account is maintained after the death of decedent beneficiary for purposes of sec_408 of the code that ira x which will be transferred to an ira set up an maintained in your name will not be an inherited ira within the meaning of sec_408 of the code with respect to you page that pursuant to sec_408 of the code you will not be required to include in income for the year in which any amount which is transferred from ira x to an ira set up and maintained in your name other than a required minimum distributions made in accordance with sec_401 and b and any other_amounts actually distributed from either ira x or -your rollover ira to you which are not timely rolled over or which are described in sec_408 of the code with respect to your ruling requests sec_408 of the code provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and d b sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution sec_408 of the code provides generally that code subsection d a does not apply to a distribution received from an ira if at any time during the 1-year period ending on the date of receipt the receiving individual received any other amount described in said code subsection which was not includible in his gross_income because of the application of said subsection sec_408 of the code provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution sec_408 of the code provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual thus pursuant to sec_408 a surviving_spouse who acquires ira proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira page on date final income_tax regulations regulations were published in the federal_register with respect to sec_401 a and a of the code sec_1_408-8 of the regulations see also 2002_19_irb_852 date question and answer provides that a surviving_spouse of an ira owner may elect to treat the spouse's entire_interest as a beneficiary in an individual's ira as the spouse's own ira in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira - if a_trust is named as beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust although not specifically stated in the regulations a surviving_spouse may not elect to treat the ira of a decedent as his her own if an estate is the beneficiary of the ira even if the spouse is both the sole executor of the estate and also the sole beneficiary of the estate the preamble to the regulations provides in relevant part that a surviving_spouse who actually receives a distribution from an ira is permitted to roll that distribution over into his her own ira even if the spouse is not the sole beneficiary of the deceased's ira as long as the rollover is accomplished within the requisite day period a rollover may be accomplished even if ira assets pass through either a_trust and or an estate in this case the ira x account balance remaining at decedent a's death was payable to decedent a's estate pursuant to the terms of decedent a’s last will the residue of the estate which includes ira x is to be paid to you as sole residuary as sole executrix of decedent a’s estate you will cause the beneficiary thereof ira x proceeds to be paid to you as beneficiary thereof you then will cause the ira x proceeds to be transferred into an ira set up and maintained in your name by means of ira x being recharacterized into such an ira the facts above indicate that you are the sole beneficiary of decedent a's estate and the sole residuary beneficiary thereof thus upon decedent a’s death pursuant to his will you had the authority to pay yourself ail of decedent a’s residuary_estate including ira x thus no third party had any authority to preclude your receiving decedent a’s ira x under the facts stated above it is appropriate to treat you as the payee and beneficiary of ira x for purposes of sec_408 and sec_408 of the code thus with respect to your ruling requests we conclude as follows that you as the surviving_spouse are the distributee of ira x and the individual for whose benefit the account is maintained for purposes of sec_408 of the code page that ira x which will be transferred to an ira set up-an maintained in your name will not be an inherited ira within the meaning of sec_408 of the code with respect to you that pursuant to sec_408 of the code you will not be required to include in income for the year in which any amount which is transferred from ira x to an ira set up and maintair3d in your name other than a required minimum distributions made in accordance with sec_401 and b and any other_amounts actually distributed from either ira x or your rollover ira to you which are not timely rolled over or which are described in sec_408 of the code this ruling letter assumes that ira x either is or was qualified under sec_408 of the code at all times relevant thereto it also assumes that the rollover ira into which you will roll over part or all of the ira x distribution will also meet the requirements of sec_408 at all times relevant thereto this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions please call not a toll free number id jat - sincerely yours employee plans’ technical group enclosures notice of intention to disclose deleted copy of ruling cc
